                                                           1    David H. Krieger, Esq.
                                                           2    Nevada Bar No. 9086
                                                                Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                           4    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5
                                                                Henderson, Nevada 89052
                                                           6    Phone: (702) 848-3855
                                                           7
                                                                dkrieger@kriegerlawgroup.com
                                                                smiller@kriegerlawgroup.com
                                                           8    Attorney for Plaintiff
                                                           9    Attorney for Plaintiff
                                                                Leisa E. Whittum
                                                           10

                                                           11
                                                                                            UNITED STATES DISTRICT COURT
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12

                                                                                                     DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                                                                 Case No.: 2:20-CV-01291-GMN-BNW
                                                           15    LEISA E. WHITTUM,
                                                           16
                                                                                        Plaintiff,               STIPULATION AND ORDER FOR
                                                           17
                                                                        v.                                       EXTENTION OF TIME FOR
                                                           18                                                    PLAINTIFF TO RESPOND TO AT&T
                                                                 AT&T MOBILITY, LLC,                             MOBILITY LLC’S MOTION TO
                                                           19
                                                                                                                 DISMISS
                                                           20                           Defendant.
                                                           21
                                                                                                                                 (First Request)

                                                           22

                                                           23
                                                                       Plaintiff, Leisa E. Whittum, and Defendant, AT&T Mobility, LLC, by and through their
                                                           24
                                                                undersigned counsel, collectively the “Parties,” hereby agree and stipulate that Plaintiff is hereby granted
                                                           25

                                                           26   a 2-week extension of time until July 23, 2021 to respond to Defendant AT&T Mobility LLC’s Motion to

                                                           27   Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim (“Motion to Dismiss”), filed
                                                           28
                                                                on June 25, 2021 [ECF 33].



                                                                                                                  -1-
                                                           1           Plaintiff’s current deadline to respond to the Motion to Dismiss is July 9, 2021. The reason for
                                                           2
                                                                the extension is because Plaintiff needs additional time to examine and evaluate the arguments and legal
                                                           3
                                                                analysis set forth in the Motion to Dismiss and respond to the arguments asserted therein. This is
                                                           4
                                                                Plaintiff’s first request for an extension and Defendant has agreed to the extension of time and will not
                                                           5

                                                           6    be prejudiced by the extension.

                                                           7
                                                                       Stipulated and Agreed: July 8, 2021.
                                                           8

                                                           9           /s/ Shawn W. Miller             .                  /s/ Anand Sambhwani                .
                                                           10
                                                                       David H. Krieger, Esq.                             Thomas E. McGrath, Esq.
                                                                       Shawn W. Miller, Esq.                              TYSON & MENDES, LLP
                                                           11          KRIEGER LAW GROUP, LLC                             3960 Howard Hughes Parkway, Suite 600
                                                                       2850 W. Horizon Ridge Pkwy., Suite 200             Las Vegas, Nevada 89169
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12          Henderson, Nevada 89052
                                                                       Attorneys for Plaintiff                            Anand Sambhwani, Esq.
                         Henderson, Nevada 89052




                                                           13
                                                                                                                          (admitted pro hac vice)
                                                           14                                                             KELLER/ANDERLE LLP
                                                                                                                          18300 Von Karman Ave., Suite 930
                                                           15                                                             Irvine, California 92612
                                                           16
                                                                                                                          Attorneys for AT&T Mobility LLC

                                                           17

                                                           18

                                                           19

                                                           20                               ORDER GRANTING EXTENSION OF TIME
                                                           21
                                                                       IT IS SO ORDERED.
                                                           22

                                                           23          Dated this __
                                                                                  9 day of July, 2021.

                                                           24

                                                           25

                                                           26
                                                                                                                  ________________________________________
                                                           27
                                                                                                                  Gloria M. Navarro, District Judge
                                                           28
                                                                                                                  United States District Court




                                                                                                                -2-
